IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) Case No. 1:18-CR-00243
)
)
Plaintiff, ) JUDGE DONALD C. NUGENT
-VS- )
) MEMORANDUM OPINION
TERESITA SIDOTI, ) AND ORDER
)
Defendant.  )

This Court’s judgment against Defendant Teresita Sidoti included an order to pay
$184,746.75 in restitution to the victims of her crimes. (R.15: Amended Judgment, PageID 124).
The Court found that restitution was due and payable immediately, and that Defendant should
pay 25 percent of her gross income per month towards her financial obligations through the
Bureau of Prisons Inmate Financial Responsibility Program. (Id.). Defendant did not appeal this
order. Defendant then moved for the court to set Petitioner’s payment schedule to $25 per
quarter. (ECF #14). For the following reasons, Defendant’s Motion to Modify Restitution

Schedule is hereby denied.

In her written plea agreement, Defendant agreed to $184,746.75 in restitution. (R.5: Plea
Agreement, PageID 23-24). She also agreed that restitution would be “due and payable
immediately after the judgment is entered and is subject to immediate enforcement, in full, by the
United States. If the Court imposes a schedule of payments, Defendant agrees that the schedule

of payments is a schedule of the minimum payment due, and that the payment schedule does not
prohibit or limit the methods by which the United States may immediately enforce the judgment

in full.” (id. PageID 24).

Defendant neither provides any evidence to support her claim that she is earning only
$5.25 per month nor any evidence related to her family’s financial difficulties. Thus, based on a
lack of evidence and the terms of Defendant’s written plea agreement, this Court denies

Defendant’s Motion to Modify Restitution Schedule.

/)
/
IT IS SO ORDERED. | ill i buat

DONALD C. NUGENT

United States District Judge
DATED: at (t 1014

NV

 
